Exhibit 32.1 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Tetragenex Pharmaceuticals, Inc. (the “Company”) on Form 10-Q /A for the period ending June 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Martin Schacker, as Co-Chief Executive Officer and Principal Financial Officer hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the Report. /s/ Martin Schacker Martin Schacker Co-Chief Executive Officer and Principal Financial Officer September 15 , 2010
